MEMORANDUM **
Manjinder Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). *224We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), and we deny the petition for review.
Substantial evidence supports the agency’s adverse credibility determination based on Singh’s inconsistent testimony about his father’s last arrest and the inconsistencies between Singh’s declaration and his testimony regarding whether Singh received medical treatment after his arrest. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001) (inconsistencies related to basis for alleged fear of persecution go to the heart of the claim). Because the agency had reason to question Singh’s credibility, the agency reasonably took into account Singh’s failure to provide corroborating evidence in support of his claim of persecution, see Sidhu v. INS, 220 F.3d 1085, 1091-92 (9th Cir.2000), and we are not compelled to conclude that corroborating evidence was unavailable, see 8 U.S.C. § 1252(b)(4)(D). Accordingly, in the absence of credible testimony, Singh’s asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Singh does not raise any arguments in his opening brief regarding the denial of CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (discussing waiver).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.